Citation Nr: 1533751	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-02 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.

3.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

4.  Entitlement to a compensable rating for residuals of a fracture of the right foot fifth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2011 (tinnitus) and March 2014 (patelleofemoral pain syndrome left and right knee, residuals of a fracture of the right foot fifth toe) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for tinnitus and increased ratings for patellofemoral pain syndrome of the knees and residuals of a fracture of the right foot fifth toe.  

The Veteran claims entitlement to service connection for tinnitus and reports the condition has existed since service.  See VA Form 21-526b received September 1, 2010, Veteran's claim dated October 19, 2010, and VA treatment record dated August 20, 2010.  Specifically, he contends noise exposure was due to in-service assignments requiring him to be on or near a flight line, exposure from firearms from trainings and/or construction equipment while serving on the NSF Diego Garcia and the Naval Mobile Construction Battalion.  The Veteran's DD-214 shows that his military occupational specialty was a postal clerk.  Military personnel records show the Veteran served on the NSF Diego Garcia and in a Naval Mobile Construction Unit.  See enlisted performance record and administrative remarks.  In a February 1998 separation examination the Veteran had a normal clinical evaluation of the ears.  However, in an undated separation report of medical history the Veteran endorsed ear, nose or throat trouble.  The Veteran has a current diagnosis of tinnitus.  See private treatment record dated January 7, 2013.  Considering the Veteran's service and for purposes of this remand, the Board will accept his claims of noise exposure in service.  A VA examination has not been provided for tinnitus.  On remand, an examination should be conducted.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that in a March 11, 2014 rating decision, the RO denied entitlement to increased ratings for left and right knee conditions and residuals of a fracture of the right foot fifth toe.  The Veteran filed a notice of disagreement received on March 10, 2015.  The Veteran was informed in a May 18, 2015 letter that VA regulations required that appeals for decisions must be made on a standardized VA Form 21-0958.  The Veteran submitted the standard VA Form 21-0958 dated July 14, 2015.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records including those from the Sacramento VAMC or McClellan Outpatient Clinic beyond January 2014.  

2.  Conduct any further development deemed necessary and issue a SOC to the Veteran and his representative, addressing the issues of entitlement to increased ratings for patellofemoral pain syndrome of the left and right knee and residuals of a fracture of the right foot fifth toe.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

3.  The AOJ must schedule the Veteran an appropriate VA examination to determine the nature and etiology of tinnitus.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file. 

Based on a review of the complete claims file, the examiner should give an opinion on whether it is at least as likely as not (50 percent probability or greater) that the tinnitus is caused by or etiologically related to his military service.

The examiner should provide a detailed rationale for any opinion reached.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion.

4.  Thereafter, the RO/AMC should readjudicate the issue on appeal with consideration of the additional evidence.  If any benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, as appropriate.





(CONTINUED ON THE NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




